AFFIRMED as MODIFIED and Opinion Filed November 9, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              Nos. 05-20-00905-CR
                                05-20-00906-CR
                                05-20-00907-CR
                                05-20-00908-CR
                                05-20-00909-CR
                                05-20-00910-CR
                                05-20-00911-CR

                        JORGE PALACIOS, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

             On Appeal from the 195th Judicial District Court
                          Dallas County, Texas
Trial Court Cause Nos. F19-58774-N, F19-58775-N, F19-58776-N, F19-56186-
               N, F19-40552-N, F19-70368-N, F19-40553-N

                        MEMORANDUM OPINION
                    Before Justices Schenck, Smith, and Garcia
                            Opinion by Justice Schenck
      Appellant Jorge Palacios appeals his convictions of aggravated assault,

evading arrest, possession with the intent to deliver a controlled substance, and

tampering with evidence, challenging the sentences imposed following his entry of

open pleas of guilty to each offense. As modified herein, we affirm the trial court’s
judgments. Because all issues are settled in law, we issue this memorandum opinion.

TEX. R. APP. P. 47.4.

                                    BACKGROUND

        Appellant entered open pleas of guilty to the four counts of aggravated assault,

to one count of evading arrest, to one count of possession with the intent to deliver

less than 28 grams of alprazolam, and to one count of tampering with evidence. At

the plea hearing, the evidence established the following. Appellant was 21 years old

at the time of the hearing. He had numerous arrests and a pattern of escalation in his

crimes in the four years leading up to the plea hearing.

        On November 23, 2016, appellant was arrested for evading arrest. In October

2017, appellant was arrested for assaulting the mother of his child. About a year

later, appellant was arrested in front of a school with two guns and 112 pills of

alprazolam that he intended to sell. In March of 2019, police officers tried to initiate

a traffic stop after appellant failed to signal a lane change. Appellant fled and threw

a bag of pills out the window. He drove 80 miles per hour through a residential area

and eventually crashed his vehicle by driving into a fence. Appellant was arrested

on that occasion for tampering with evidence. On the afternoon of July 1, 2019,

appellant drove through a construction site at a high rate of speed. The construction

workers motioned for appellant to slow down. In response, appellant pulled his

vehicle over, and he and his passenger threatened the construction workers with

guns.    Appellant was arrested for aggravated assault in connection with that

                                          –2–
encounter. In September 2019, appellant and his friends got into a verbal altercation

at a gas station with individuals they knew from the neighborhood. Appellant and

his friends followed the other vehicle after it left the gas station, and appellant fired

three shots into the vehicle. One of the bullets hit a passenger in his back and lungs.

Appellant urged that, due to his age and history of drug use, he be sent to a

rehabilitation facility rather than to the penitentiary.

        At the conclusion of the hearing, the trial court found the evidence sufficient

to prove appellant’s guilt beyond a reasonable doubt as to each of the offenses and

sentenced him to 20 years’ confinement on each of the aggravated assault cases, to

2 years’ confinement on the evading arrest and tampering cases, and to 180 days in

the state jail on the possession with intent to deliver case. This appeal followed.

                                              DISCUSSION

        In seven issues, appellant asserts, due to his youth and need for rehabilitation

from illegal drug use, the trial court abused its discretion in sentencing him to

confinement rather than placing him on community supervision with a condition of

participating in a drug rehabilitation program.1 As explained below, we disagree.

        We give a great deal of discretion to a trial judge’s determination of the

appropriate punishment in any given case. See Foster v. State, 525 S.W.3d 898, 911



    1
      The State asserts appellant waived his complaints on appeal because there is no indication in the
record that appellant made the trial court aware of the filing of his motion for new trial in which he raised
these complaints. For purposes of this appeal, we will assume, without deciding, appellant preserved his
complaints, and we will discuss the merits of same.
                                                    –3–
(Tex. App.—Dallas 2017, pet. ref’d) (citing Jackson v. State, 680 S.W.2d 809, 814

(Tex. Crim. App. 1984)). Generally, a sentence within the proper statutory range of

punishment will not be disturbed on appeal. Id.

      In cause number F19-70368-N, appellant was convicted of the state jail felony

offense of possession with intent to deliver alprazolam in an amount of less than 28

grams and sentenced to 180 days’ confinement in state jail. The punishment for this

offense is confinement in state jail for a term of not more than 2 years or less than

180 days. See TEX. HEALTH & SAFETY CODE ANN. § 481.114(b); TEX. PENAL CODE

ANN. § 12.35(a). In cause numbers F19-40552-N and F19-40553-N, appellant was

convicted of the third-degree felony offenses of evading arrest with a vehicle and

tampering with physical evidence and sentenced to 2 years’ imprisonment in each

case—the lowest punishment available for these offenses. See PENAL §§ 37.09(c),

38.04(b)(2)(A), 12.34(a) (third-degree felony punishable by imprisonment for any

term of not more than 10 years or less than 2 years). In cause numbers F-19-58776-

N, F19-58775-N, and F19-56186-N, appellant was convicted of the second-degree

felony offense of aggravated assault with a deadly weapon and sentenced to 20

years’ imprisonment in each case.       A second-degree felony is punishable by

imprisonment of not more than 20 years or less than 2 years. See id. §§ 22.02(a)(2),

12.33(a). In cause number F19-58774-N, appellant was convicted of the first-degree

felony offense of aggravated assault by discharging a firearm from a motor vehicle

causing serious bodily injury and sentenced to 20 years’ imprisonment. A first-

                                        –4–
degree felony is punishable by imprisonment for life or for any term of not more

than 99 years or less than 5 years. See id. §§ 22.02(b)(3), 12.32(a). Thus, appellants’

sentences are well within the proper range of punishment.

      Moreover, included in the penal code’s objectives, in addition to

rehabilitation, are deterrence and punishment as necessary to prevent the likely

recurrence of criminal behavior. See id. § 1.02(1)(A), (C). The record shows that

over a four-year period, the degree and severity of appellant’s crimes escalated. He

was out on bond for the offenses of evading arrest, assault family violence,

unauthorized carrying of a weapon, manufacturing and delivery of a controlled

substance in a school zone, evading arrest in a motor vehicle, tampering with

evidence, and three counts of aggravated assault at the time he fired three shots into

a moving vehicle, seriously injuring a passenger. The eight previous times that

appellant had been arrested and booked into jail had not deterred his criminal

behavior. Instead, each time appellant was released on bond, his crimes escalated.

The trial court could have reasonably concluded that penitentiary time was necessary

to prevent the recurrence of appellant’s criminal behavior. Given the nature of the

offenses and the circumstances, we cannot conclude appellant’s sentences violate

the penal code’s objectives. We overrule appellant’s seven issues.

      In a cross-issue, the State asks this Court to modify the trial court’s judgments

in cause numbers F19-70368-N and F19-58774-N to reflect the correct statutes

under which appellant was convicted. The judgment in cause number F19-70368-N

                                         –5–
identifies “481.113(c) Health and Safety Code” as the statute for the offense. Section

481.113(c) concerns the offense of possession with intent to deliver a controlled

substance in Penalty Group 2 or 2-A in an amount of one gram or more but less than

four grams. HEALTH & SAFETY § 481.113(c). Appellant pleaded guilty to and was

convicted of possession with intent to deliver alprazolam, a controlled substance in

Penalty Group 3, in an amount of less than 28 grams. The statute applicable to this

offense is section 481.114(b) of the Health and Safety Code. Id. §§ 481.104(a)(2)),

481.114(b). The judgment in cause number F19-58774-N identifies “22.02(A)(2)

Penal Code” as the statute for the offense. However, the record reflects that

appellant pleaded guilty to and was convicted of aggravated assault by discharging

a firearm from a motor vehicle causing serious bodily injury. The statute applicable

to this offense is section 22.02(b)(3) of the Penal Code. See PENAL § 22.02(b)(3).

We sustain the State’s cross-issue.

      Accordingly, we modify the trial court’s judgments in these two cases as

follows: in cause number F19-70368-N, we modify the “Statute for Offense” to read

“481.114(b) of the Health and Safety Code,” and in cause number F19-58774-N we

modify the “Statute for Offense” to read “22.02(b)(3) of the Penal Code.” R. APP.

P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993) (courts of

appeals have authority to modify a judgment); Estrada v. State, 334 S.W.3d 57, 63–

64 (Tex. App.—Dallas 2009, no pet.) (same).



                                         –6–
                                 CONCLUSION

      As modified, we affirm the trial court’s judgments in cause numbers F19-

70368-N and F19-58774-N. We affirm the trial court’s judgments in cause numbers

F19-40552-N, F19-40553-N, F19-56186-N, F19-58775-N, and F19-58776-N.




                                        /David J. Schenck/
                                        DAVID J. SCHENCK
                                        JUSTICE
DO NOT PUBLISH
TEX. R. APP. P. 47

200905F.U05




                                     –7–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JORGE PALACIOS, Appellant                    On Appeal from the 195th Judicial
                                             District Court, Dallas County, Texas
No. 05-20-00905-CR          V.               Trial Court Cause No. F19-40552-N.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Schenck. Justices Smith and Garcia
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 9th day of November, 2021.




                                       –8–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JORGE PALACIOS, Appellant                    On Appeal from the 195th Judicial
                                             District Court, Dallas County, Texas
No. 05-20-00906-CR          V.               Trial Court Cause No. F19-40553-N.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Schenck. Justices Smith and Garcia
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 9th day of November, 2021.




                                       –9–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JORGE PALACIOS, Appellant                     On Appeal from the 195th Judicial
                                              District Court, Dallas County, Texas
No. 05-20-00907-CR          V.                Trial Court Cause No. F19-58776-N.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Schenck. Justices Smith and Garcia
                                              participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 9th day of November, 2021.




                                       –10–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JORGE PALACIOS, Appellant                     On Appeal from the 195th Judicial
                                              District Court, Dallas County, Texas
No. 05-20-00908-CR          V.                Trial Court Cause No. F19-58775-N.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Schenck. Justices Smith and Garcia
                                              participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 9th day of November, 2021.




                                       –11–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JORGE PALACIOS, Appellant                     On Appeal from the 195th Judicial
                                              District Court, Dallas County, Texas
No. 05-20-00909-CR          V.                Trial Court Cause No. F19-56186-N.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Schenck. Justices Smith and Garcia
                                              participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 9th day of November, 2021.




                                       –12–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JORGE PALACIOS, Appellant                     On Appeal from the 195th Judicial
                                              District Court, Dallas County, Texas
No. 05-20-00910-CR          V.                Trial Court Cause No. F19-70368-N.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Schenck. Justices Smith and Garcia
                                              participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      Statute for Offense is to read “481.114(b) of the Health and Safety
      Code.

As REFORMED, the judgment is AFFIRMED.


Judgment entered this 9th day of November, 2021.




                                       –13–
                                   S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JORGE PALACIOS, Appellant                     On Appeal from the 195th Judicial
                                              District Court, Dallas County, Texas
No. 05-20-00911-CR          V.                Trial Court Cause No. F19-58774-N.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Schenck. Justices Smith and Garcia
                                              participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      Statute for Offense is to read “22.02(b)(3) of the Penal Code.

As REFORMED, the judgment is AFFIRMED.


Judgment entered this 9th day of November, 2021.




                                       –14–